          Case 4:18-cv-00356-JM Document 54 Filed 08/13/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


CYNTHIA D’ABADIE                                                    PLAINTIFF

V.                                     4:18CV00356 JM

PULASKI COUNTY SPECIAL
SCHOOL DISTRICT                                                     DEFENDANT

                                            ORDER

       The Court has reviewed the pending motions in limine and Plaintiff’s response to

Defendants’ first motion in limine.

       Defendants’ motion in limine (ECF No.45) is GRANTED. As always, the Court’s rulings

on motions in limine are not final rulings on admissibility. The attorneys should request a bench

conference prior to introducing a subject that has previously been excluded by a ruling on a

motion in limine.

       IT IS SO ORDERED this 13th day of August, 2020.



                                                    ____________________________________
                                                    James M. Moody Jr.
                                                    United States District Judge
